Citation Nr: 1711583	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for posttraumatic stress disorder (PTSD) from December 19, 2002, to July 5, 2004.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) from December 19, 2002, to July 5, 2004.

3.  Entitlement to a higher schedular rating for PTSD rated as 50 percent disabling from July 6, 2004, and 70 percent disabling from July 10, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2011, the Veteran testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in San Antonio, Texas.  A copy of the transcript is of record.

Most recently, this matter comes to the Board from a July 2016 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) that vacated a January 2015 Board's decision to the extent that it determined referral for extraschedular consideration was not warranted for PTSD because it was inextricably intertwined with his TDIU claim.  Therefore, both issues have been added to the title page and are before the Board.

In August 2012, the Board remanded the claim for a disability rating in excess of 50 percent for PTSD for the period beginning July 6, 2004.  While this issue was on appeal, the RO issued a February 2013 rating decision increasing the Veteran's PTSD rating to 70 percent effective July 10, 2008.  However, to date, this issue has not been certified to the Board for appellate disposition.  

Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  

Therefore, the Board declines to take any further action on this issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2015 decision, the Board increased the Veteran's initial PTSD rating from 50 to 70 percent, but not higher, from December 19, 2002 to July 5, 2004.  The Board also remanded the issue of entitlement to a TDIU for the period and found that referral for extraschedular consideration for PTSD was not warranted.  The Court then issued a July 2016 Memorandum Decision vacating the Board's decision to the extent that it determined referral for extraschedular consideration for PTSD was not warranted.

The Court determined that the opinion the Board seeks for the TDIU issue will naturally address the Veteran's PTSD symptomatology.  Thus, the development of evidence and adjudication of whether the Veteran is entitled to TDIU for the period may have a significant impact on the matter of whether he is entitled to referral for extraschedular consideration for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court seeks to ensure the two issues are adjudicated together as they are intertwined.

The Board notes the Veteran was afforded a VA examination in March 2016 to determine the current severity of his PTSD.  With regard to a TDIU, the examiner indicated PTSD can cause isolation, irritability, mood changes, aggression, memory/concentration problems, anxiety, depression, and insomnia which can significantly impact most areas, including work, school, family relations, judgments, thinking and/or mood.  He stated those symptoms can potentially limit or impair the Veteran's ability to complete tasks, follow directions, and/or safely perform certain occupational and employment activities.  The examiner did not address the period from December 19, 2002, to July 5, 2004, in regard to employability.

Therefore, the Board finds a remand is again required to obtain a needed medical opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD alone or in conjunction with his other service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any time prior to July 6, 2004.  38 C.F.R. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

As noted, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded in compliance with the Court's July 2016 Memorandum Decision.

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, these issues are REMANDED for the following actions:

1. Associate with the claims file any outstanding post-service VA treatment records.

2. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3. Refer the Veteran's claims file to an appropriate medical professional to ascertain the functional impairment of his PTSD and his service-connected disabilities overall from December 19, 2002, to July 6, 2004.  The entire claims file, to include all electronic records, must be reviewed by the examiner.

The examiner must opine as to whether it is at least as likely as not that the Veteran was, for any period from December 19, 2002, to July 6, 2004, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for any opinion expressed and conclusion reached must be provided.

4. Thereafter, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for both PTSD and TDIU), for any period from December 19, 2002, to July 6, 2004.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

